Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 1 of 10 PageID #:259984




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                  CASE NO. 1:16-cv-08637

                                             Hon. Thomas M. Durkin

This Document Relates To:

THE DIRECT PURCHASER          PLAINTIFF
ACTION




          DECLARATION OF JENNIFER M. KEOUGH REGARDING
   NOTICE ADMINISTRATION AND REQUESTS FOR EXCLUSION OF THE
  SETTLEMENTS WITH DEFENDANTS PECO FOODS, INC., GEORGE’S, INC.,
           GEORGE’S FARMS, INC., AND AMICK FARMS, LLC
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 2 of 10 PageID #:259985




       I, JENNIFER M. KEOUGH, declare as follows:

         1.      I am the Chief Executive Officer of JND Legal Administration LLC (“JND”).

  JND is a legal administration services provider with its headquarters located in Seattle,

  Washington. JND has extensive experience with all aspects of legal administration and has

  administered settlements in hundreds of class action cases.

         2.      JND is serving as the Settlement Administrator (“Administrator”) in the above-

  captioned litigation (“Action”), as ordered by the Court in its Corrected [Proposed] Order

  Granting Direct Purchaser Plaintiffs’ Motion for Preliminary Approval of the Settlements with

  Defendants Peco Foods, Inc., George’s, Inc., George’s Farms, Inc., and Amick Farms, LLC

  dated January 8, 2020 (“Order”). This Declaration is based on my personal knowledge, as well

  as upon information provided to me by experienced JND employees, and, if called upon to do

  so, I could and would testify competently thereto.

                                   CLASS MEMBER DATA

         3.      Class Counsel provided JND with seven files containing 119,406 total customer

  records for potential Class Members. Working in close collaboration with Class Counsel’s

  data expert, and following JND’s analysis of the data to identify duplicate records, JND

  isolated a total of 17,338 unique Class Member records.

         4.      JND then compared this Class Member information to the final Class Member

  data from the earlier settlement with Fieldale Farms Corporation (“Fieldale”) to ensure all

  Class Members identified previously were included in the notice campaign for the present

  settlements. An additional 9,338 Class Members identified in the Fieldale Settlement were

  added to the population of Class Members to receive notice in the Settlements with Peco

  Foods, Inc. (“Peco”), George’s, Inc. and George’s Farms, Inc. (collectively, “George’s”), and

  Amick Farms, LLC (“Amick”), for a final total of 26,676 unique Class Members.



                                                 1
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 3 of 10 PageID #:259986




           5.       Prior to commencing the notice campaign, JND updated Class Member contact

    information using data from the National Change of Address (“NCOA”) database. 1 This data

    was promptly loaded into a database established for this Action.

           6.       Lastly, the eleven entities who submitted the Notice Request form on the

    Settlement Website during the course of the Fieldale Settlement administration were also

    loaded to the database for noticing purposes.

                                           NOTICE CAMPAIGN

           7.       On January 8, 2020 (“Notice Date”), JND commenced an email campaign of the

    Court-approved Email Notice to Class Members for whom email addresses were available. As

    of the date of this Declaration, JND has sent a total of 9,253 Email Notices of which 8,783

    emails were not returned or bounced back. An example of the Email Notice is attached as

    Exhibit A.

           8.       On January 8, 2020, JND commenced a mailing campaign of the Court-

    approved Long Form Notice to all Class Members with mailing addresses. As of the date of

    this Declaration, a total of 21,754 Notices were mailed to potential Class Members. The data

    included 2,315 records identified as government entities, which are specifically excluded from

    the Class, and these records were excluded from the Notice mailing. The data also included

    699 Class Member records with blank or facially invalid mailing addresses, and these records

    were excluded from the Notice mailing. An example of the Long Form Notice is attached as

    Exhibit B.




1
  The NCOA database is the official United States Postal Service (“USPS”) technology product which makes
change of address information available to mailers to help reduce undeliverable mail pieces before mail enters the
mail stream. This product is an effective tool to update address changes when a person has completed a change of
address form with the USPS. The address information is maintained on the database for 48 months.


                                                         2
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 4 of 10 PageID #:259987




         9.      As of the date of this Declaration, JND has tracked 87 mailed Notices that were

  returned with a forwarding address and promptly re-mailed the Notice to the forwarding

  address provided. JND has also tracked 3,590 mailed Notices that were returned as

  undeliverable without a forwarding address. JND conducted advanced address research for all

  such Notices that were returned before the exclusion and objection deadlines. Updated

  addresses were received for 72 Class Members, and JND re-mailed Notices to these Class

  Members. Of the re-mailed Notices, 15 were returned as undeliverable.

         10.     As of the date of this Declaration, 18,598 Class Members were either mailed or

  emailed a Notice that was not returned for an overall net deliverability rate of 85.5%.

                                  SETTLEMENT WEBSITE

         11.     Since August 15, 2018, and pursuant to the Court’s Order Granting Direct

  Purchaser Plaintiffs’ Motion to Approve a Plan of Notice of Settlement with Defendant

  Fieldale Farms Corporation dated June 22, 1018, JND has established and maintained a

  Settlement Website (www.broilerchickenantitrustlitigation.com) which hosts copies of

  important case documents related to the Action and the Settlements, answers to frequently

  asked questions, contact information for Co-Lead Counsel, and Administrator contact

  information for telephone, mail, and email. The Settlement Website also allows individuals

  who did not receive the Notice to electronically sign up for future noticing regarding the

  Action. The website content is available for review in Spanish at the click of a button, and the

  Long Form Notice is available in Spanish for download from both the English and Spanish

  versions of the website.

         12.     Once the Court entered the preliminary approval Order, JND updated the

  Settlement Website to reflect the information and documents relating to the Peco, George’s,

  and Amick settlements. JND also updated the Settlement Website to provide notice of



                                                 3
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 5 of 10 PageID #:259988




  continuances to the final approval hearing date issued by the Court and made any such orders

  available on the Website.

         13.      As of the date of this Declaration, the Settlement Website has tracked a total of

  9,790 unique users who registered 42,135 pageviews, of which 4,184 users and 15,099

  pageviews were received on or after the Notice Date. Additionally, JND has received 202

  electronic registrations for future noticing. JND will continue to update and maintain the

  Settlement Website throughout the settlement administration process.

                              TOLL-FREE INFORMATION LINE

         14.      On August 15, 2018, JND established a case-specific toll-free number

(1-866-552-1178) which individuals may call to obtain information regarding the Settlements.

Callers have the opportunity at each stage to speak to a live operator familiar with the

Settlements who can respond to common questions and provide assistance. The line is available

24 hours a day, seven days a week in both English and Spanish. Operators are available during

business hours.

         15.      As of the date of this Declaration, the toll-free number has received 320 calls, of

  which JND associates have spoken with 164 callers who opted to speak with a live operator.

  Of these, 56 calls were received on or after the Notice Date, and 38 callers opted to speak with

  a live operator. JND will continue to maintain the toll-free telephone number throughout the

  settlement administration process.

                                         PUBLICATION

         16.      As directed by the Settlement Agreements and the Order, JND caused the

  Publication Notice, attached as Exhibit C, to be published in the January 2020 edition of

  Poultry Times, the January 2020 edition of Meat + Poultry, the February 2020 edition of




                                                  4
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 6 of 10 PageID #:259989




  Supermarket News, the January 2020 edition of Progressive Grocer, the February 2020 edition

  of Grocery Headquarters, and the January/February 2020 edition of Frozen & Refrigerated.

         17.     On January 6, 2020, JND began the internet advertising campaign to inform

  potential Class Members about the Settlements. The campaign included banner display

  advertisements linking to the Settlement Website on the following digital publications:

  Progressive Grocer (www.progressivegrocer.com), Meat + Poultry (www.meatpoultry.com),

  Poultry Times (www.poultrytimes.com), Supermarket News (www.supermarketnews.com),

  Grocery Headquarters News (www.winsightmedia.com), Fast Casual (www.fastcasual.com),

  and the Shelby Report (www.shelbyreport.com). The campaign concluded on February 2,

  2020. The overall digital campaign delivered 336,373 impressions, exceeding the campaign

  goal by approximately 5% (15,549 additional impressions). Digital screenshots of the banner

  ads are attached as Exhibit D.

                               REQUESTS FOR EXCLUSION

       18.     The Notices informed Class Members that any Class Member who wanted to

exclude themselves from the Settlement Class (“opt out”) was required to mail or email a letter

to JND including their name, the name of the business that purchased Broiler chicken, address, a

statement that they want to be excluded from the Settlement Class, which of the Settlement

Agreements they want to be excluded from, and a signature, postmarked or received on or before

March 9, 2020.

       19.     As of the date of this Declaration, JND has received a total of 113 opt-out

requests, of which 99 were timely and complete, four were timely but incomplete, and ten were

postmarked or received after the deadline. Pursuant to the Settlement Agreements, the names of

all potential Class Members who requested exclusion were timely provided to Co-Lead Counsel

and Counsel for Settling Defendants. Attached as Exhibits E1-E4 are lists of persons and



                                                5
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 7 of 10 PageID #:259990




entities who submitted effective opt-out requests to these Settlements. The lists are organized by

“Request ID” (Ex. E1, E3) and also by name (Ex. E2, E4). Exhibits E1 and E2 pertain to

requests for exclusion from the George’s and Peco Settlements, and Exhibits E3 and E4 pertain

to requests for exclusion from the Amick Settlement. The George’s and Peco lists reflect 99

requests for exclusion which identify 1,645 persons or entities, many of which are related (e.g.

Request ID 18 contains 185 Sysco entities). 2 The Amick lists reflect 95 requests for exclusion

which identify 1,309 persons or entities.

       20.     Many records in the Class data included two names for a given Class Member—a

bill-to customer name and a ship-to name. Sometimes the two names are consistent and refer to

the same entity or different divisions or locations of the same entity, e.g. Kroger-Shelbyville

(bill-to customer name) and Kroger (ship-to name). Other times, the names differ, e.g. Super

Valu Inc (bill-to customer name) and Jewel Foods (ship-to name). There can also be slight

differences in spelling or abbreviation within one of these fields, e.g., Bi Lo and Bi-

Lo. Customers have been standardized using the bill-to customer names where available. In

some instances, the bill-to customer did not opt out, but the ship-to name did opt out, or vice

versa. In such instances, the bill-to name was used.

       21.     Opt-Out Percentage – Following the passing of the exclusion deadline, JND

worked in close collaboration with Class Counsel and Class Counsel’s data expert to identify a

final list of opt-outs for purposes of evaluating the opt-out percentage. The final list of opt-outs

was reviewed multiple times to ensure that any primary customer or bill-to entity that did not opt

out but appeared in the Class data as related to an entity that did was not included in the opt-out


   2
      Request IDs 42, 44, 83, 98, 102, 104, 106, 107, 108, 109, 110, 111, 112, and 113 are not
listed in Exhibits E1-E4 because the requests were deemed ineffective, and as such they are listed
in Exhibit F2. As noted above, there were a total of 99 requests for exclusion from the George’s
and Peco Settlements and 95 requests for exclusion from the Amick Settlement deemed effective,
and all of those are listed in Exhibits E1-E4.

                                                  6
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 8 of 10 PageID #:259991




percentage. In concert with Counsel for Settling Defendants, Class Counsel arrived at a final

opt-out percentage from the Peco and George’s Settlements of 51% of the total value of Broiler

purchases from Defendants during the period beginning in 2008 and ending in 2017, including

opt-outs with partial assignments which are referenced in paragraph 28 and Exhibit H herein.

The opt-out percentage from the Amick Settlement is less than 50% of the total value of Broiler

purchases from Amick from 2008 through 2017.

       22.        Direct Action Cases – JND is aware of 36 direct action cases that were filed

against Defendants on or before the Notice Date. These direct action cases involve 103

plaintiffs. Not all direct action plaintiffs opted out of the Settlements, but those who did opt out

represent over 80% of the overall value of opt-out commerce, based on the total value of Broiler

purchases from Defendants from 2008 through 2017.

       23.        Attached as Exhibits F1-F2 are (i) copies of 14 requests (and five postmarked

envelopes) that JND identified as ineffective, e.g., the requests were untimely or did not

sufficiently identify any person or entity seeking exclusion (Ex. F1), and (ii) a list of persons and

entities from those 14 requests for exclusion (Ex. F2). The ineffective requests apply to each of

the Settlements with Amick, George’s, and Peco.

       24.        For the timely but incomplete requests received at least one business day in

advance of the deadline, JND conducted outreach to notify the Class Members that their requests

were deficient.

       25.        JND also conducted outreach for each otherwise complete request that mentioned

unnamed affiliates, subsidiaries, predecessors, successors, or other related entities that they were

attempting to exclude from the Settlement Class. JND notified them that any entity not included

by name would not be excluded from the Settlement Class unless the request was updated to




                                                   7
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 9 of 10 PageID #:259992




name each related entity that they intended to exclude. All such requests that were received

more than one business day in advance of the exclusion deadline received this notification.

       26.      A number of requests purported to exclude certain claims that were assigned to

them by other entities. None of these requests included the value of the claims assigned. To

assist Co-Lead Counsel and Counsel for Settling Defendants in completing the required

valuation of the opt-out percentage as outlined in the Settlement Agreements, JND conducted

outreach requesting detailed information regarding the identity of any and all assignors and the

value of the claims assigned. A template notification of irrevocable assignment was included to

assist in compiling the information required to determine the value of assigned claims. A copy

of the email transmittal and the template notification of irrevocable assignment are attached as

Exhibit G.

       27.     As of the date of this Declaration, four of the 19 opt-outs that attempted to

exclude assigned claims returned the notification of irrevocable assignment or a modified version

thereof that included the requested Broiler purchase totals. Five of the opt-outs did not return the

notification of irrevocable assignment, instead providing other information related to their

assignments. Six opt-outs designated their responses Confidential or Highly Confidential

pursuant to the protective order. Ten of the opt-outs did not provide any details related to the

value of assigned claims. All responses regarding the value of assigned claims have been shared

with Co-Lead Counsel and Counsel for Peco and George’s and incorporated into the opt-out

percentage.

       28.     Nine of the opt-outs with assigned claims indicated that the entity who assigned

claims to them only assigned a portion of their Broiler purchases rather than the entire value.

These partial assignments are detailed in Exhibit H. The value of all complete assignments and




                                                 8
Case: 1:16-cv-08637 Document #: 3757-2 Filed: 08/13/20 Page 10 of 10 PageID #:259993




 the partial assignments that could be evaluated are included in the opt-out percentages used in

 calculating the opt-out reduction provision in each of the three settlement agreements.

                                          OBJECTIONS
        29.     The Notices informed recipients that any Class Member who wanted to object to

 part or all of the proposed Settlements could do so by submitting a written statement to the

 Settlement Administrator, Co-Lead Counsel, and Counsel for Settling Defendants on or before

 March 9, 2020.

        30.     As of the date of this Declaration, JND has not received and is not aware of any

 objections.



        I declare under penalty of perjury that the foregoing is true and correct.

        Executed August 13, 2020, at Seattle, Washington.




                                         By:
                                               Jennifer M. Keough




                                                  9
